DETAILED ACTION
1.	Applicant's amendments and remarks submitted on June 5, 2022 have been entered. Claims 1, 6, 8, 11-13 and 17-19 have been amended. Claims 10 and 16 have been cancelled. Claims 1-2, 4-9, 11-15 and 17-20 are still pending on this application, with claims 1-2, 4-9, 11-15 and 17-20 being rejected. All new grounds of rejection were necessitated by the amendments to claims 6, 13 and 19. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
3.	Claims 6, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 6 recites “an audio player” in line 4 of the claim. It is not clear if this audio player is the same audio player recited in parent claim 1, or if it’s a different audio player, such as a player in another device, etc.
5.	Claim 6 further recites “an earphone connection interface” in line 7 of the claim. It is not clear if this interface is the same interface recited in parent claim 1, or if it’s a different earphone connection interface, such as a second earphone device, etc.
6.	Claim 13 recites “an audio player” in line 3 of the claim. It is not clear if this audio player is the same audio player recited in parent claim 8, or if it’s a different audio player, such as a player in another device, etc.
7.	Claim 13 further recites “an earphone connection interface” in line 5 of the claim. It is not clear if this interface is the same interface recited in parent claim 8, or if it’s a different earphone connection interface, such as a second earphone device, etc.

8.	Claim 19 recites “an audio player” in line 5 of the claim. It is not clear if this audio player is the same audio player recited in parent claim 1, or if it’s a different audio player, such as a player in another device, etc.
9.	Claim 19 further recites “an earphone connection interface” in line 7 of the claim. It is not clear if this interface is the same interface recited in parent claim 1, or if it’s a different earphone connection interface, such as a second earphone device, etc.


10.	Claims 6, 13 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 6 and 19 recite acquiring connection state information of an earphone connection interface “in response to receiving an audio playing instruction,” and further recite acquiring the information “in response to the audio player being in the standby state.” This does not appear to correspond with the embodiment now recited in parent claim 1, which had previously been amended to recite acquiring connection state information of an earphone in response to detecting an audio player is in a playing state. 
Similarly, claim 13 recites acquiring the connection state information of the earphone connection interface “in response to the audio player being in the standby state.” This does not appear to correspond with the embodiment now recited in parent claim 8, where acquiring connection state information of an earphone is in response to detecting that an audio is in a playing state. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
11.	Claims 1-2, 4-9, 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2015/0350766 A1 to Schobel et al. (“Schobel”) in view of International Application WO 2020/113525 A1 to Li.
As to claim 1, Schobel discloses an audio play controlling method, applied to an audio play controlling device, comprising: receiving an audio playing instruction from a user (first or second source devices can receive audio playing instruction/request, see pg. 2, ¶ 0020; pg. 5, ¶ 0034, ¶ 0036); acquiring connection state information of an earphone connection interface (user device as headphone or headset, user device connection state shared between source devices, see pg. 2, ¶ 0013 - ¶ 0014; pg. 5, ¶ 0034 - ¶ 0035); establishing a connection with an earphone by performing an earphone connection control operation in response to the connection state information indicating that the earphone connection interface is in an unconnected state; and controlling audio data being played to be output through the earphone connection interface (source device not connected to the user device can establish connection to provide requested content through the user device, see pg. 4, ¶ 0028, ¶ 0031 - ¶ 0032; pg. 5, ¶ 0034 - ¶ 0035, ¶ 0037), and transmitting playing state information to another associated audio play controlling device synchronously (updated current state connections between source devices, see pg. 2, ¶ 0018 - ¶ 0020; pg. 3, ¶ 0024; pg. 6, ¶ 0043, ¶ 0049 - ¶ 0050).  
Schobel does not expressly disclose playing instructed audio data in response to receiving the audio playing instruction, and acquiring connection state information of an earphone connection interface in response to detecting that an audio player included in the audio play controlling device and configured to play the audio data is in a playing state.
Li discloses a similar playback control method (see pgs. 7-8, ¶ 0038 of the English translation), and further teaches the electronic device having monitoring modules for monitoring playback in the electronic device and for monitoring the connection state of an earphone when audio is being played in the electronic device (see pg. 2, ¶ 0012 - ¶ 0013; pg. 7, ¶ 0041), and further wherein the electronic device switches audio output to the earphone channel once the earphone is determined to be in the connected state (see pg. 19, ¶ 0116 - ¶ 0117).
Schobel and Li are analogous art because they are both drawn to audio playback control methods and systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the playback and switching of audio output as taught by Li in the method as taught by Schobel. The motivation would have been provide playback in multiple devices, and further to improve user experience by monitoring audio playback and providing an automatic switching of audio output to an earphone once it is determined to be connected and said playback setting is preferred by the user (Li pg. 19, ¶ 0116 - ¶ 0117; pg. 20, ¶ 0125).
As to claim 2, Schobel in view of Li further discloses further comprising: receiving a corresponding notification message to trigger a detection of the connection state of the earphone connection interface before acquiring the connection state information of the earphone connection interface, in response to that the audio playing instruction instructs to acquire the audio data through a network (Schobel figures 1-3; pg. 2, ¶ 0017 - ¶ 0018; pg. 3, ¶ 0022 - ¶ 0024; pg. 8, ¶ 0066).  
As to claim 4, Schobel in view of Li further discloses wherein: the playing the instructed audio in response to the audio playing instruction comprises: playing the instructed audio, in response to receiving a mirror audio playing instruction transmitted from the other associated audio play controlling device, the mirror audio playing instruction being transmitted after the other associated audio play controlling device receives the audio playing instruction (Schobel figure 3; pg. 5, ¶ 0036); and the acquiring the connection state information of the earphone, in response to detecting that an audio player is in a playing state, comprises: acquiring the connection state information of the earphone, in response to detecting a play synchronization event transmitted from the other associated audio play controlling device (Schobel pgs. 2-3, ¶ 0018 - ¶ 0021, ¶ 0027; pg. 6, ¶ 0043).  
As to claim 5, Schobel in view of Li further discloses further comprising: listening for a connection state of the earphone connection interface, the connection state including at least one of: whether the earphone connection interface is in a connected state and whether a connected device is a present device in response to the earphone connection interface being in the connected state (Schobel pg. 2, ¶ 0019 - ¶ 0020; pg. 4, ¶ 0028); and controlling the played audio data to be output through the earphone connection interface and transmitting synchronously the playing state information to the other associated audio play controlling device, in response to anyone of the connection state information indicating that the earphone connection interface is in the connected state and the connection state information indicating that the earphone connection interface is in the connected state and the connected device is the present device (Schobel pg. 2, ¶ 0018 - ¶ 0020; pg. 3, ¶ 0024; pg. 4, ¶ 0030).  
As to claim 6, Schobel in view of Li further discloses wherein the acquiring connection state information of an earphone connection interface, in response to receiving an audio playing instruction, comprises: transmitting an audio play waiting signal to make an audio player configured to play the audio data to be in a standby state, in response to receiving the audio playing instruction before acquiring connection state information of an earphone connection interface; and acquiring the connection state information of an earphone connection interface, in response to the audio player being in the standby state (Schobel waiting mode, see pg. 5, ¶ 0034 - ¶ 0035; pg. 8, ¶ 0061 - ¶ 0062).  
As to claim 7, Schobel in view of Li further discloses wherein the method is applied to one of a mobile phone and a wearable device; the other associated audio play controlling device is the wearable device, in a case of the method being applied to the mobile phone; and the other associated audio play controlling device is the mobile phone, in a case of the method being applied to the wearable device (Schobel pg. 3, ¶ 0024; pg. 5, ¶ 0040).  
As to claim 8, Schobel discloses an audio play controlling device, comprising: memory storing processor-executable instructions; a processor configured to: receiving an audio playing instruction from a user (first or second source devices can receive audio playing instruction/request, see figure 5; pg. 2, ¶ 0014, ¶ 0020; pg. 5, ¶ 0034, ¶ 0036; pg. 7, ¶ 0056); acquire connection state information of an earphone connection interface (user device as headphone or headset, user device connection state shared between source devices, see pg. 2, ¶ 0013 - ¶ 0014; pg. 5, ¶ 0034 - ¶ 0035); establish a connection with an earphone by performing an earphone connection control operation in response to the connection state information indicating that the earphone connection interface is in an unconnected state; and control audio data being played to be output through the earphone connection interface (source device not connected to the user device can establish connection to provide requested content through the user device, see pg. 4, ¶ 0028, ¶ 0031 - ¶ 0032; pg. 5, ¶ 0034 - ¶ 0035, ¶ 0037), and transmit playing state information to other associated audio play controlling device synchronously (updated current state connections between source devices, see pg. 2, ¶ 0018 - ¶ 0020; pg. 3, ¶ 0024; pg. 6, ¶ 0043, ¶ 0049 - ¶ 0050).  
Schobel does not expressly disclose playing instructed audio data in response to receiving the audio playing instruction, and acquiring connection state information of an earphone connection interface in response to detecting that an audio player included in the audio play controlling device and configured to play the audio data is in a playing state.
Li discloses a similar playback control method (see pgs. 7-8, ¶ 0038 of the English translation), and further teaches the electronic device having monitoring modules for monitoring playback in the electronic device and for monitoring the connection state of an earphone when audio is being played in the electronic device (see pg. 2, ¶ 0012 - ¶ 0013; pg. 7, ¶ 0041), and further wherein the electronic device switches audio output to the earphone channel once the earphone is determined to be in the connected state (see pg. 19, ¶ 0116 - ¶ 0117).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the playback and switching of audio output as taught by Li in the device as taught by Schobel. The motivation would have been provide playback in multiple devices, and further to improve user experience by monitoring audio playback and providing an automatic switching of audio output to an earphone once it is determined to be connected and said playback setting is preferred by the user (Li pg. 19, ¶ 0116 - ¶ 0117; pg. 20, ¶ 0125).
As to claim 9, Schobel in view of Li further discloses wherein the processor is further configured to: receive a corresponding notification message to trigger a detection of the connection state of the earphone connection interface before acquiring the connection state information of the earphone connection interface, in response to that the audio playing instruction instructs to acquire the audio data through a network (Schobel figures 1-3; pg. 2, ¶ 0017 - ¶ 0018; pg. 3, ¶ 0022 - ¶ 0024; pg. 8, ¶ 0066).  
As to claim 11, Schobel in view of Li further discloses wherein the processor is further configured to: play the instructed audio, in response to receiving a mirror audio playing instruction transmitted from the other associated audio play controlling device, the mirror audio playing instruction being transmitted after the other associated audio play controlling device receives the audio playing instruction (Schobel figure 3; pg. 5, ¶ 0036); and acquire the connection state information of the earphone, in response to detecting a play synchronization event transmitted from the other associated audio play controlling device (Schobel pgs. 2-3, ¶ 0018 - ¶ 0021, ¶ 0027; pg. 6, ¶ 0043).  
As to claim 12, Schobel in view of Li further discloses wherein the processor is further configured to: listen for a connection state of the earphone connection interface, the connection state including at least one of: whether the earphone connection interface is in a connected state and whether a connected device is a present audio play controlling device in response to the earphone connection interface being in the connected state (Schobel pg. 2, ¶ 0019 - ¶ 0020; pg. 4, ¶ 0028); and control the played audio data to be output through the earphone connection interface and transmitting synchronously the playing state information to the other associated audio play controlling device, in response to anyone of the connection state information indicating that the earphone connection interface is in the connected state and the connection state information indicating that the earphone connection interface is in the connected state and the connected device is the present device (Schobel pg. 2, ¶ 0018 - ¶ 0020; pg. 3, ¶ 0024; pg. 4, ¶ 0030).  
As to claim 13, Schobel in view of Li further discloses wherein the processor is further configured to: transmit an audio play waiting signal to make an audio player configured to play the audio data to be in a standby state before acquiring connection state information of an earphone connection interface, in response to receiving the audio playing instruction; and acquire the connection state information of the earphone connection interface, in response to the audio player being in the standby state (Schobel waiting mode, see pg. 5, ¶ 0034 - ¶ 0035; pg. 8, ¶ 0061 - ¶ 0062); and wherein the device is applied to one of a mobile phone and a wearable device; the other associated audio play controlling device is the wearable device, in a case of the device being applied to the mobile phone; and the other associated audio play controlling device is the mobile phone, in a case of the device being applied to the wearable device (Schobel pg. 3, ¶ 0024; pg. 5, ¶ 0040).  
As to claim 14, Schobel in view of Li further discloses a non-transitory computer-readable storage medium having stored thereon instructions for execution by a processing circuit to perform operations of the method of claim 1 (Schobel figure 5; pg. 7, ¶ 0056 - ¶ 0058; pg. 10, ¶ 0087).  
As to claim 15, Schobel in view of Li further discloses wherein the method further comprises: in response to that the audio playing instruction instructs to acquire the audio data through a network, receiving a corresponding notification message to trigger a detection of the connection state of the earphone connection interface before acquiring the connection state information of the earphone connection interface (Schobel figures 1-3; pg. 2, ¶ 0017 - ¶ 0018; pg. 3, ¶ 0022 - ¶ 0024; pg. 8, ¶ 0066).  
As to claim 17, Schobel in view of Li further discloses wherein: the playing the instructed audio in response to the audio playing instruction comprises: playing the instructed audio, in response to receiving a mirror audio playing instruction transmitted from the other associated audio play controlling device, the mirror audio playing instruction being transmitted after the other associated audio play controlling device receives the audio playing instruction (Schobel figure 3; pg. 5, ¶ 0036); and the acquiring the connection state information of the earphone, in response to detecting that an audio player is in a playing state, comprises: acquiring the connection state information of the earphone, in response to detecting a play synchronization event transmitted from the other associated audio play controlling device (Schobel pgs. 2-3, ¶ 0018 - ¶ 0021, ¶ 0027; pg. 6, ¶ 0043).  
As to claim 18, Schobel in view of Li further discloses wherein the method further comprises: listening for a connection state of the earphone connection interface, the connection state including at least one of: whether the earphone connection interface is in a connected state and whether a connected device is a present device in response to the earphone connection interface being in the connected state (Schobel pg. 2, ¶ 0019 - ¶ 0020; pg. 4, ¶ 0028); and controlling the played audio data to be output through the earphone connection interface and transmitting synchronously the playing state information to the other associated audio play controlling device, in response to anyone of the connection state information indicating that the earphone connection interface is in the connected state and the connection state information indicating that the earphone connection interface is in the connected state and the connected device is the present device (Schobel pg. 2, ¶ 0018 - ¶ 0020; pg. 3, ¶ 0024; pg. 4, ¶ 0030).  
As to claim 19, Schobel in view of Li further discloses wherein the acquiring connection state information of an earphone connection interface, in response to receiving an audio playing instruction, comprises: transmitting an audio play waiting signal to make an audio player configured to play the audio data to be in a standby state before acquiring connection state information on an earphone connection interface, in response to receiving the audio playing instruction; and acquiring the connection state information of the earphone connection interface, in response to the audio player being in the standby state (Schobel waiting mode, see pg. 5, ¶ 0034 - ¶ 0035; pg. 8, ¶ 0061 - ¶ 0062).  
As to claim 20, Schobel in view of Li further discloses electronics device set implementing the method of claim 1 (Schobel figures 1-3), comprising the earphone, a mobile phone, and a wearable device (Schobel pg. 2, ¶ 0014; pg. 3, ¶ 0024); wherein: one of the mobile phone or the wearable device is configured connected to the earphone to control playing the audio on the earphone; and upon an instruction is received at another one of the mobile phone or the wearable device, the earphone is configured to switch automatically to the other one of the mobile phone or the wearable device to be controlled playing the audio thereby realizing seamless switching of audio playing among different devices (Schobel figure 3; pgs. 2-3, ¶ 0018 - ¶ 0021; pg. 5, ¶ 0036 - ¶ 0037).   


Response to Arguments
12.	Applicant's arguments filed June 5, 2022 have been fully considered but they are not persuasive.
	Regarding claims 1 and 8, Applicant argues “Schobel discloses providing the content (audio content) to the user device (such as earphones) after the connection has been established in advance” and therefore “fails to disclose, teach or suggest at least the technical features of playing instructed audio data in response to receiving an audio playing instruction from a user, and acquiring connection state information of an earphone connection interface, in response to detecting that an audio player included in the audio play controlling device and configured to play the audio data is in a playing state.” Applicant further argues that “in Schobel, the two source devices must interact with each other throughout the operation, which is not the case in the claimed embodiments,” and therefore “Schobel fails to disclose, teach or suggest performing an earphone connection control operation in response to the connection state information indicating that the earphone connection interface is in an unconnected state to establish a connection with the earphone” as recited in the claims. Applicant further argues “Li fails to disclose, teach or suggest at least the feature of acquiring connection state information of an earphone connection interface, in response to detecting that an audio player included in the audio play controlling device and configured to play the audio data is in a playing state.”
Examiner respectfully disagrees. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Schobel is relied on for disclosing an audio play controlling method applied to an audio play controlling device, the audio play controlling device being interpreted as a source device in Schobel, the source device being capable of controlling playback in the source device itself or in peripheral devices it can connect to based on user input received by the source device (see pg. 2, ¶ 0020; pg. 5, ¶ 0034, ¶ 0036). The source device (i.e. audio play controlling device) can further acquire information regarding the connection state of other devices including peripheral or user devices such as a headphone or a headset, and therefore can acquire information regarding the connection state of an earphone connection interface (see pg. 2, ¶ 0013 - ¶ 0014; pg. 5, ¶ 0034 - ¶ 0035). The source device (i.e. audio play controlling device) can establish a connection with the user device (i.e. earphone connection interface) to provide content to the user device if the user device is not connected, and this connection is established whether or not the devices are currently paired or not (see pg. 5, ¶ 0034 - ¶ 0035). The connection is therefore not necessarily established in advance, as argued by Applicant. Even if the devices have previously been paired, Schobel discloses the source device is still configured to establish a connection with the user device to provide audio playback in the user device in response to the source device receiving a playing instruction from the user, or other similar events (see pg. 5, ¶ 0034 - ¶ 0035). In addition, Schobel discloses the connection does not need to be approved by the user device, as argued by Applicant (see pg. 5, ¶ 0037).
Once a connection has been established and audio content is output through the user device (i.e. earphone connection interface), the source device (i.e. audio play controlling device) can update other source devices, or other associated audio play controlling devices, on the current connections of the devices, including updates on which devices are currently actively outputting audio (in this case, the user device), what type of content is being output, the playing position of audio content or track currently playing in the user device, etc. (see pg. 2, ¶ 0018 - ¶ 0020; pg. 3, ¶ 0024; pg. 6, ¶ 0043, ¶ 0049 - ¶ 0050; pg. 10, ¶ 0087). In other words, the devices are constantly updating or synchronizing with each other to be made aware of the current states and connections of each device, so that smart decisions may be made regarding which device can provide data or information to the user at any given time (see pg. 6, ¶ 0049).
While Schobel teaches receiving an audio playing instruction from a user, and further discloses the source device as being an audio device capable of audio playback, it does not expressly disclose playing instructed audio data in the audio play controlling device before acquiring connection state information of an earphone connection interface, and further does not disclose acquiring said connection state information in response to detecting that an audio player in the audio play controlling device and configured to play the audio data is in a playing state.
Li is therefore relied on as it teaches a similar playback control method featuring multiple devices, and further teaches the electronic device (i.e. the source device or audio play controlling device) as having monitoring modules for monitoring playback in the electronic device itself and for monitoring the connection state of an earphone (i.e. user device or earphone connection interface) while audio is being played in the electronic device (see pg. 2, ¶ 0012 - ¶ 0013; pg. 7, ¶ 0041). In other words, in addition to monitoring the running status of the audio data output program as argued by Applicant (in order to determine if audio is currently being played by the electronic device itself), the electronic device also monitors the connection state of the earphone (see pg. 2, ¶ 0013; pgs. 7-8, ¶ 0042 - ¶ 0043) to determine if the earphone is connected or disconnected.
In the system as taught by Li, the electronic device plays the requested audio first and then switches audio output to the earphone once it is determined that the earphone is in a connected state (see pg. 19, ¶ 0116 - ¶ 0117). The incorporation of the teachings of Li in the method or device as taught by Schobel would therefore allow playback of requested audio content in multiple devices enabled for audio playback and improve user experience by monitoring audio playback in the electronic device (i.e. audio play controlling device) as well as monitoring earphone connection status, and providing an automatic switching of audio output to an earphone once the earphone is determined to be connected and said playback setting is preferred by the user (Li pg. 19, ¶ 0116 - ¶ 0117; pg. 20, ¶ 0125). 
Applicant further argues the teachings of Li are different from the claimed embodiments “in the specific playing mode and playing time (prior to acquiring connection state information of an earphone connection interface),” and that the source devices in Schobel “must interact with each other throughout the operation, which is not the case in the claimed embodiments.” In response to Applicant's arguments that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific modes, playing times, no interactions between audio playing devices) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Schobel and Li both disclose seamless or intelligent switching of audio playback in different devices (Schoebel pg. 3, ¶ 0021; Li pg. 19, ¶ 0116 - ¶ 0117), with Schobel in particular disclosing the updating of associated devices on the current playing state of the earphone, and Li in particular disclosing the playing of requested audio in an audio play controlling device prior to acquiring a connection state of an earphone and controlling output to the earphone once connected. The combination of Schobel and Li is therefore considered to teach or suggest the invention as claimed, and to achieve the advantages of the claimed invention as argued by Applicant.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652